Citation Nr: 0717069	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident (CVA), claimed to 
have resulted from a May 8, 2001 to June 1, 2001 
hospitalization at a Department of Veterans Affairs (VA) 
medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1953.  

This appeal arises from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On May 8, 2001, the veteran came to a VA emergency room and 
reported having chest pain.  He was admitted and medical 
treatment for unstable angina was administered.  At the time 
of admission he was placed on intravenous heparin.  On May10, 
2001 the veteran began to complain of visual scotoma and 
headache.  A computed tomography scan (CT) of the head 
revealed an intracranial bleed.  The veteran developed a left 
hemianopia and left neglect with weakness of the left arm and 
leg.  The medical attending noted that the intracranial bleed 
was possibly due to the heparin as he had a "supra normal 
level."  The VA discharge summary included diagnosis of 
status post right occipital intracranial hemorrhage with left 
hemianopia and resolving left hemiparesis.  

In July 2002, the veteran filed a claim for compensation for 
residuals of a stroke under 38 U.S.C.A. § 1151.  He 
essentially contends improper use of medication (heparin) 
caused his stroke and that treatment of the stroke was 
delayed.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. 
§ 3.361 (2006), in order for the veteran to be compensated 
for  the claimed impairment, he must show that it was caused 
by carelessness, negligence, lack of proper skill, error in  
judgment, or similar instance of fault on VA's part in 
treating the veteran, or by an event not reasonably 
foreseeable.  The regulations note that to establish that 
carelessness, negligence, or lack or proper skill, error in 
judgment or similar instance of fault on the part of VA 
includes furnishing medical or surgical care without the 
veteran's informed consent.  38 C.F.R. 
§ 3.361(d)(1)(ii)(2006).  The records obtained in connection 
with this appeal do not include any consent form or its 
equivalent, or emergency room treatment notes/records.  
Therefore, the veteran's claim is remanded to obtain a copy 
of any consent form signed by the veteran or his 
representative prior to his May 2001 VA treatment and copies 
of his VA emergency room treatment on May 8, 2001.  

In addition, the question of whether the treatment rendered 
by VA was careless, negligent, lacked proper skill, showed 
error in judgment or similar fault on the part of VA requires 
medical expertise to answer.  38 C.F.R. § 3.159(a)(1)(2006).  
The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Another request should be made to the 
VA Medical Facility in Gainesville, 
Florida for any copies of consent forms 
signed by the veteran or his 
representative during treatment at that 
facility from May 8, 2001 to May 10, 
2001.  And the records of his treatment 
in the emergency room at that facility on 
May 8, 2001 should be specifically 
requested.  If these documents are not 
available, a specific statement to that 
effect should be provided.  

2.  A VA neurological examination of the 
veteran should be arranged.  The claims 
folder should be forwarded to a physician 
in conjunction with the examination.  The 
purpose of the examination is to 
determine if the veteran has any current 
residuals of a intracranial bleed/CVA 
first diagnosed in May 2001.  After 
diagnosing all current residuals of the 
bleed/CVA, the physician is asked to 
answer the following questions:

Is it at least as likely as not (a 
50 percent or greater probability) 
that the veteran's current residuals 
of an intracranial hemorrhage are 
the  result of VA hospital care, 
medical or  surgical treatment, or 
examination?  

If so, was the proximate cause of 
the disability carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of  
VA; or an event not reasonably 
foreseeable?  

3.  Thereafter, the claim should be re-
adjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of case, and given 
an opportunity to respond.  The case then 
should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


